UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark one) [√] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:March 29, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-03905 TRANSCAT, INC. (Exact name of registrant as specified in its charter) Ohio 16-0874418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Vantage Point Drive, Rochester, New York 14624 (Address of principal executive offices) (Zip Code) (585) 352-7777 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.50 par value NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [√] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [√] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [√] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on September 27, 2013 (the last business day of the registrant’s most recently completed second fiscal quarter) was approximately $52 million.The market value calculation was determined using the closing sale price of the registrant’s common stock on September 27, 2013, as reported on the NASDAQ Global Market. The number of shares of common stock of the registrant outstanding as of June 23, 2014 was 6,779,708. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement relating to the Annual Meeting of Shareholders to be held on September 9, 2014 have been incorporated by reference into Part III, Items 10, 11, 12, 13 and 14 of this report. TABLE OF CONTENTS Page(s) Part I Item 1. Business 1-9 Item 1A. Risk Factors 10-12 Item 1B. Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Mine Safety Disclosures 13 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-23 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 23 Item 8. Financial Statements and Supplementary Data 24-42 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 42 Item 9A. Controls and Procedures 42-43 Item 9B. Other Information 43 Part III Item 10. Directors, Executive Officers and Corporate Governance 44 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 44 Item 13. Certain Relationships and Related Transactions, and Director Independence 44 Item 14. Principal Accountant Fees and Services 44 Part IV Item 15. Exhibits and Financial Statement Schedules 45 Signatures 46 Index to Exhibits 47-49 FORWARD-LOOKING STATEMENTS This report and, in particular, the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of this report, contains forward-looking statements as defined by the Private Securities Litigation Reform Act of 1995.These include statements concerning expectations, estimates, and projections about the industry, management beliefs and assumptions of Transcat, Inc. (“Transcat”, “we”, “us”, or “our”).Words such as “anticipates”, “expects”, “intends”, “plans”, “believes”, “seeks”, “estimates”, and variations of such words and similar expressions are intended to identify such forward-looking statements.These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to forecast, including, among other things, the risks and uncertainties identified by us below under “Risk Factors” in Item IA of Part I of this report.Therefore, our actual results and outcomes may materially differ from those expressed or forecast in any such forward-looking statements.Except as required by law, we undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM 1.BUSINESS BUSINESS OVERVIEW Transcat is a leading provider of accredited calibration and compliance services and distributor of professional grade handheld test, measurement and control instrumentation.We are primarily focused on providing our services and products to the following industries: · FDA-regulated (such as life-science, pharmaceutical, biotechnology and medical device manufacturing); · Industrial manufacturing; · Energy; · Chemical manufacturing; and · Other industries which require accuracy in their processes and confirmation of the capabilities of their equipment. We conduct our business through two segments: service (“Service”) and distribution (“Distribution”). See Note 7 of our Consolidated Financial Statements in this report for financial information for these segments.We concentrate on attracting new customers in each segment and on cross-selling to existing customers to increase our total revenue.We serve approximately 17,000 and 23,000 customers through our Service and Distribution segments, respectively, with over 25% of those customers transacting with us through both of our business segments. Through our Service segment, we offer calibration, compliance and other complimentary services.As of our fiscal year ended March 29, 2014 (“fiscal year 2014”), we operated eighteen calibration service centers (“Calibration Centers of Excellence”) strategically located across the United States, Puerto Rico, and Canada.All of our Calibration Centers of Excellence have obtained ISO/IEC 17025 scopes of accreditation which are believed to be among the best in the industry.Our accreditations are the cornerstone of our quality program, which we believe to be unequaled in the industry.Our dedication to quality is highly valued by businesses that operate in the industries we serve, particularly those in FDA-regulated industries, and our accreditations provide our customers with confidence that they will receive a consistent and uniform service regardless of which of our eighteen Calibration Centers of Excellence completes the service. Through our Distribution segment, we market and sell national and proprietary brand instruments to customers globally.Our product catalog (“Master Catalog”) and website offer access to more than 100,000 test, measurement and control instruments, including products from approximately 120 of the industry’s leading manufacturers including Fluke, Megger, GE, Emerson, Agilent, FLIR and Rosemount.In addition, we are the exclusive worldwide distributor for Transmation and Altek products.The majority of the instruments we sell require expert calibration service to ensure that they maintain the most precise measurements. Our commitment to quality goes beyond the services and products we deliver.Our sales, customer service and support teams stand ready to provide expert advice, application assistance and technical support wherever and whenever our customers need it.Since calibration is an intangible service, our customers rely on us to uphold high standards and trust in the integrity of our people and processes. Among our customers are many Fortune 500/Global 500 companies.Transcat has focused on serving the pharmaceutical and other FDA-regulated industries, industrial manufacturing, energy and utility, chemical manufacturing and other industries since our founding in 1964.We are a leading supplier of test, measurement and control instrumentation in the markets we serve.We believe our customers do business with us because of our integrity and commitment to quality service, our broad range of product and service offerings, and our asset management system, CalTrak®.In fiscal years 2012 through 2014, no customer or controlled group of customers accounted for 10% or more of our total revenue. The loss of any single customer would not have a material adverse effect on our business, cash flows, balance sheet, or results of operations. 1 Transcat was incorporated in Ohio in 1964.We are headquartered in Rochester, New York and employ more than 400 people.Our executive offices are located at 35 Vantage Point Drive, Rochester, New York 14624.Our telephone number is 585-352-7777. OUR STRATEGY Our objective is to continue to grow our Service and Distribution segments through organic revenue growth and acquisitions. Within the Service segment, our strategy is to focus primarily on customers that rely on accredited calibration services and/or compliance services and value superior quality to maintain the integrity of their processes and/or meet the demands of regulated business environments.We focus on customers that require precise measurement capability for their manufacturing and testing processes to minimize risk, waste and defects.We execute this strategy by leveraging our multiple locations, highly qualified technicians and breadth of capabilities. As part of our growth strategy, we have engaged in a number of business acquisitions.During our fiscal years ended March 30, 2013 (“fiscal year 2013”) and March 31, 2012 (“fiscal year 2012”), we completed the following acquisitions: · On January 25, 2013, we acquired 7506155 Canada Inc. and its operating subsidiary, Cal-Matrix Metrology Inc. (collectively “Cal-Matrix”).Cal-Matrix is a provider of commercial and accredited calibration and coordinate measurement inspection services to customers throughout Canada and has locations in Burlington, Ontario and Montreal, Quebec. · On July 16, 2012, we acquired substantially all of the assets of Anacor Compliance Services, Inc. (“Anacor”), a nationally recognized provider of specialized analytical, calibration, validation and remediation services to the life science sector. · On September 8, 2011, we acquired the calibration services division of Newark Corporation (“Newark”), a provider of calibration and repair services to customers located primarily in Arizona, Colorado and Tennessee. · On April 5, 2011, we acquired substantially all of the assets of CMC Instrument Services, Inc. (“CMC”), a Rochester, New York-based provider of dimensional calibration and repair services. We completed no business acquisitions in fiscal year 2014. Our acquisition strategy primarily targets service businesses that expand our geographic reach and leverage our infrastructure while also increasing the depth and/or breadth of our service capabilities.Because our acquisition strategy is focused on service businesses, and we expect the growth rate of our Service segment will exceed that of our Distribution segment over the long term. Our Distribution segment growth strategy is to be the premier distributor of leading hand-held test and measurement equipment.In support of this strategy, we continuously add new in-demand vendors and products and market them to our existing and prospective customers.We have access to over 100,000 products through our vendor relationships with the goal of servicing all of our customers’ test and measurement instrumentation needs. We believe our combined Distribution and Service segment offerings, experience, technical expertise and integrity create a unique and compelling value proposition for our customers.We strive to differentiate ourselves and build barriers to competitive entry by offering a broad range of the best products and services, and integrating those products and services to benefit our customers’ operations and lower their costs. SEGMENTS SERVICE SEGMENT Calibration.Calibration is the act of comparing a unit or instrument of unknown value to a standard of known value and reporting the result in some specifically defined form.After the calibration has been completed, a decision is made, based on rigorously defined parameters, regarding what, if anything, should be done to the unit to conform to the required standards or specifications.The decision may be to adjust, optimize or repair a unit; limit the use, range or rating of a unit; scrap the unit; or leave the unit as is.The purpose of calibration is to significantly reduce the risk of product or process failures caused by inaccurate measurements. Calibration improves an operation’s productivity and efficiency to optimal levels by assuring accurate, reliable instruments and processes.Through our Service segment, we perform periodic calibrations (typically ranging from three month to twenty-four month intervals) on new and used instruments as well as repair services for our customers. 2 Within the calibration industry, there is a broad array of measurement disciplines making it costly and inefficient for any one provider to invest the needed capital for facilities, equipment and uniquely trained personnel necessary to address all measurement disciplines with in-house calibration capabilities.We perform approximately 200,000 calibrations annually and can address approximately 90% to 95% of the items requested to be calibrated with our in-house capabilities.For customers’ calibration needs in less common and highly technical disciplines, we have historically subcontracted to third party vendors that have unique or proprietary capabilities.While typically representing less than 20% of our Service segment revenue, the management of these vendors is highly valued by our customers and our relationships have enabled us to continue our pursuit of having the broadest calibration offerings to these targeted markets. Compliance.Our compliance services include analytical qualification, validation and remediation services.Analytical and validation services provide a comprehensive and highly specialized service offering focused on the pharmaceutical and other FDA-regulated industries.Our goal is to deliver specialized technical services with a quality assurance approach, which maximizes document accuracy and on-time job delivery. These industries demand knowledgeable contract services and Transcat meets these demands with GMP, GLP and GxP compliant services.Companies within these innovative and cutting-edge industries need a reliable alternative to the original equipment manufacturers (“OEMs”) and the “generalist” service providers who cannot meet their industry-specific needs.Remediation services are focused on assisting our customers with efforts to get back into compliance with regulations after the FDA or other government authority has taken action with respect to the customer’s operations. Analytical services are typically based on service agreements for testing, preventative maintenance and repair and tend to generate recurring revenue.Validation services are based on certain customer processes.While specific validation services may not be repeated, we develop relationships with customers who may engage us for multiple unique validation services.Remediation services are based on specific regulatory actions and are generally project-based and required by a customer for a finite period of time.This revenue is not recurring by its nature. Other Services.We provide other services to our customers such as repair, inspection and consulting services. These services allow us to provide “one-stop shopping” for our customers. During fiscal year 2014, services completed by our staff of highly-trained technicians represented 83% of our Service revenue while approximately 15% of our Service revenue was derived from services that were subcontracted to third party vendors, and the remaining 2% was associated with other billings.Our Service segment accounted for 41% of our total revenue in fiscal year 2014. Strategy.Our Service segment provides periodic calibration services for our customers’ test and measurement instruments.We specifically target companies and industries where quality calibrations are a critical operational component and calibration sourcing decisions are based on accreditation, reliability, trust, customer service, turn-around time, location, documentation, price and a one-source solution.Our success with customers is based on the trust they have in the integrity of our people and processes. Transcat’s calibration services strategy encompasses multiple ways to manage a customer’s calibration and repair needs: 1) If a company wishes to outsource its calibration needs, we offer an “Integrated Calibration Services Solution” that provides a complete wrap-around service, which can be delivered in the following ways: · permanent on-site - Transcat establishes and manages a calibration service program within a customer’s facility; · depot services - services are performed in-house at one of our Calibration Centers of Excellence; and · scheduled on-site services - Transcat technicians travel to a customer’s location and provide bench-top or in-line calibration services on predetermined service cycles. 2) If a company has an in-house calibration operation, we can provide: · calibration of primary standards; and · overflow capability, either on-site or at one of our Calibration Centers of Excellence, during periods of high demand. Inclusive with all these services, we provide total program management including logistical and consultation services when needed. We strive to provide the broadest accredited calibration offering to our targeted markets, which includes certification of our technicians pursuant to the American Society for Quality standards, complete calibration management encompassing the entire metrology function, and access to our service offerings.We believe our calibration services are of the highest technical and quality levels, with broad ranges of accreditation.Our quality systems are further detailed in the section entitled “Quality” below. 3 Our compliance services strategy is to identify and establish long-term relationships with customers who require analytical, validation, and/or remediation services. In most cases, these customers are life science companies, including pharmaceutical companies and medical device manufacturers, and are subject to extensive government regulation. The compliance services that we provide to these regulated customers are typically a critical component of the customer’s overall compliance program. Due to the fact that many compliance service customers operate in regulated industries, these same customers typically also require accredited calibration services. This requirement allows a natural synergy among our compliance and calibration services. Our strategy includes cross-selling our services within our customer accounts to maximize our revenue opportunities with each customer. The vast majority of our compliance services are provided at the customers’ locations by our staff of highly-trained technicians.We believe we have developed a reputation with our customers that is highly regarded and based on our technical competency and integrity. CalTrak®.CalTrak® is our proprietary documentation and asset management system which is used to manage both the workflow of our Calibration Centers of Excellence and our customers’ assets.With CalTrak®, we are able to provide our customers with timely and consistent calibration service while optimizing our own efficiencies.CalTrak® has been validated to U.S. federal regulations 21 CFR 820.75 and 21 CFR 11, as applicable. This validation is important to the pharmaceutical and other FDA-regulated industries where federal regulations can be particularly stringent. Additionally, CalTrak® Online provides our customers with web-based asset management capability and a safe and secure off-site archive of calibration and other service records that can be accessed 24 hours a day through our secure password-protected website.Through CalTrak® and CalTrak® Online, each customer calibration is tracked and automatically cross-referenced to the assets used to perform the calibration, providing traceability. During fiscal year 2014, we made a significant capital investment in upgrading and redefining CalTrak® Online, focusing on enhancing ease of use and customer self-serve ability.We expect the upgraded and redefined CalTrak® Online to further our integration into our customers’ day-to-day work flow, specifically with enterprise customers, who generally have unique asset management and/or service requirements.This new, mobile device compatible, version of CalTrak® Online will be branded as Cost, Control and Compliance Management by Transcat (“C3”) and is expected to be launched in the second quarter of our fiscal year ending March 28, 2015 (“fiscal year 2015”). Marketing and Sales.Under our integrated sales model, we have both inside and outside sales teams that seek to acquire new customers in our targeted markets.We also have a team of account managers, focused on servicing the needs of our existing customers.In addition, we employ our Master Catalog, supplements, mailings, journal advertising, trade shows, and the Internet to market our services to customers and prospective customers with a strategic focus in the highly regulated industries including pharmaceutical and other FDA-regulated industries, energy and utilities, and chemical manufacturing.We also target industrial manufacturing and other industries that appreciate the value of quality calibrations.Our quality process and standards are designed to meet the needs of companies that must address regulatory requirements and/or have a strong commitment to quality and a comprehensive calibration and compliance program. The approximate percentage of our Service revenue by industry type for the periods indicated are as follows: FY 2014 FY 2013 FY 2012 Pharmaceutical/FDA-regulated 34% 34% 31% Industrial Manufacturing 29% 28% 27% Energy/Utilities 8% 8% 12% Chemical Manufacturing 7% 7% 8% Other 22% 23% 22% Total 100% 100% 100% Competition. The calibration services industry is highly fragmented and is composed of companies ranging from internationally recognized and accredited corporations, such as Transcat, to non-accredited, sole proprietors as well as companies that perform their own calibrations in-house, resulting in a tremendous range of service levels and capabilities.A large percentage of calibration companies are small businesses that may not have a range of capabilities as broad as ours.There are also several companies with whom we compete that have national or regional operations.We differentiate ourselves from our competitors by demonstrating our commitment to quality and by having a wide range of capabilities that are tailored to the markets we serve.Customers see the value in using our unique CalTrak® Online asset and data management program to monitor their instrument’s status, history and performance data.We are fundamentally different from most of our competitors because we have the ability to bundle product, calibration, compliance and other services as a single source for our customers. 4 Competition for compliance services is comprised of both small local and regional service providers and large multi-national companies who are also OEMs.While we are financially strong and larger than many of the small local and regional competitors, the large OEMs are generally much larger than we are and may have more resources.Our competitive advantages are our flexibility and our turn-around time.We believe we can react to customers’ needs more quickly and effectively than our competitors. Quality. The accreditation process is the only system currently in existence that validates measurement competence. To ensure that the quality and consistency of our customer calibrations are consistent with the global metrology network, designed to standardize measurements worldwide, we have sought and achieved international levels of quality and accreditation.Our Calibration Centers of Excellence are accredited to ISO/IEC 17025:2005 and ANSI/NCSL Z540-1-1994 using accrediting bodies in the United States that are signatories to the International Laboratory Accreditation Cooperation (“ILAC”).These accrediting bodies, which are proficient in the technical aspects of the chemistry and physics that underlie metrology, provide an objective, third party, internationally accepted evaluation of the quality, consistency, and competency of our calibration processes.Accreditation also requires that all measurement standards used for accredited measurements have a fully documented path, known as Metrological Traceability, through the National Institute of Standards and Technology or the National Research Council, (these are the National Measurement Institutes for the United States and Canada, respectively), or to other national or international standards bodies, or to measurable conditions created in our calibration service center, or accepted fundamental and/or natural physical constants, ratio type of calibration, or by comparison to consensus standards, all inclusive of measurement uncertainties. The importance of this international oversight to our customers is the assurance that our documents will be accepted worldwide, removing one of the barriers to trade that they may experience if using a non-ILAC traceable calibration service provider.To provide the widest range of services to our customers in our target markets, our ISO/IEC 17025:2005 accreditations extend across many technical disciplines, including working-level and reference-level capabilities.We believe our scope of accreditation to ISO/IEC 17025 to be the broadest for the industries we serve. DISTRIBUTION SEGMENT Summary.Our customers use test and measurement instruments to ensure that their processes, and ultimately their end products, are within specification.Utilization of such diagnostic instrumentation also allows for continuous improvement processes to be in place, increasing the accuracies of their measurements.The industrial test and measurement instrumentation market, in those geographic areas where we predominately operate, is serviced by broad-based national equipment distributors and niche or specialty-focused organizations such as Transcat. Most industrial customers find that maintaining an in-house inventory of back-up test and measurement instruments is cost prohibitive.As a result, the distribution of test and measurement instrumentation has traditionally been characterized by frequent, small quantity orders combined with a need for rapid, reliable, and complete order fulfillment.The decision to buy is generally made by plant engineers, quality managers, or their purchasing personnel, and products are typically obtained from one or more distributors.Our Master Catalog, supplemental catalogs, website, e-newsletters, and other sales and marketing activities are designed to maintain a constant presence in front of our customers to ensure we receive the order when they are ready to purchase. The majority of the products we distribute are not consumables, but are purchased as replacements, upgrades, or for expansion of manufacturing and research and development facilities.As a result, we evaluate Distribution sales trends over a twelve-month period as any individual month’s or quarter’s sales can be impacted by numerous factors, many of which are unpredictable and potentially non-recurring. We believe that a customer chooses a distributor based on a number of different criteria including the timely delivery and accuracy of orders, consistent product quality, the technical competence of the representative serving them, value added services, as well as price.We provide our customers with value added services including technical support, to insure our customer receives the right product for their specific need through application knowledge and product compatibility, and the option to have calibration service performed on their new product purchases prior to shipment.We also offer online procurement, same day shipment of in-stock items, a variety of custom product offerings and training programs.Because of the breadth of our product and service offerings, we are often a “one-stop shop” for our customers who gain operational efficiency by dealing with just one distributor for most or all of their test and measurement instrumentation needs. Our Distribution segment accounted for 59% of our total revenue in fiscal year 2014.Within the Distribution segment, our routine business is comprised of customers who place orders to acquire new instrumentation or to upgrade or replace old instrumentation. Our average Distribution order is approximately $1,900.Items are regularly added to and deleted from our product offerings on the basis of customer demand, recommendations of suppliers, sales volumes and other factors. 5 Marketing and Sales.We market and sell to our customers through multiple sales channels consisting of direct catalog marketing, our website and other web-based advertising, proactive outbound sales, and an inbound call center.Our outbound and inbound sales teams are staffed with technically trained personnel who are available to help guide product selection. Alternately, customers may purchase products through our website at transcat.com.Our website serves as a sales channel for our services and products, and provides product availability, detailed product information, ability to search products, demo videos and downloadable product specification sheets. Through our annual Master Catalog, periodic supplemental catalogs, website, e-newsletters, and other direct sales and marketing programs, we offer our customers a broad selection of highly recognized branded products at competitive prices.The instruments typically range in price from $100 to over $25,000. During fiscal year 2014, we circulated over 1.1 million pieces of direct marketing materials including catalogs, brochures, supplements and other promotional materials. We also disseminated approximately 2.5 million e-newsletters to our existing and prospective customers.Some of the key factors that determine the number of catalogs and other direct marketing materials sent to each customer include new product introductions, their market segments and the timing, frequency and monetary value of past purchases. As a result of strong relationships with our product vendors and our historical performance of effectively marketing, we have the opportunity to carry out co-branded marketing initiatives, aimed at our existing customers and our prospective customer base, for which we receive cooperative advertising income. These co-branded marketing initiatives typically feature specific vendors, new products or targeted product categories and take the form of direct mailers, web-based initiatives or outbound sales efforts. Competition.The distribution market for industrial test and measurement instrumentation is quite fragmented and highly competitive.Our competitors range from large national distributors and manufacturers that sell directly to customers to small local distributors.In addition, web-based distributors have become more prevalent in recent years and are increasing their market share.Key competitive factors typically include customer service and support, quality, turnaround time, inventory availability, brand recognition and price.To address our customers’ needs for technical support and product application assistance, and to differentiate ourselves from competitors, we employ a staff of highly-trained technical sales specialists.In order to maintain this competitive advantage, technical training is an integral part of developing our sales staff. In acknowledgement of growing competition from web-based distributors and the overall general trend of increased use of e-commerce, we began a significant overhaul and redesign of our website in fiscal year 2014.Improvements made to our website are focused around enhancing customer experience through ease of use, better browsing and search functions, increased content capabilities and recommendations for complimentary products and services.Additionally, we are redesigning our website to allow us greater flexibility and scalability and to enhance our ability to react quickly to changes in the marketplace.We expect to launch our redesigned website during the second quarter of fiscal year 2015. Suppliers and Purchasing.We believe that effective purchasing is a key element to maintaining and enhancing our position as a provider of high quality test and measurement instruments.We frequently evaluate our purchase requirements and suppliers’ offerings to obtain products at the best possible cost.We obtain our products from approximately 450 suppliers of brand name and private-labeled equipment. In fiscal year 2014, our top 10 vendors accounted for approximately 66% of our aggregate Distribution business. Approximately one-third of our product purchases on an annual basis are from Fluke Electronics Corporation (“Fluke”), which we believe to be consistent with Fluke’s share of the markets we serve. We plan our product mix and inventory stock to best serve the anticipated needs of our customers whose individual purchases varyin size.We can usually ship to our customers our top selling products the same day they are ordered. Vendor Rebates.We have agreements with certain product vendorsthat allow for rebates based on meeting a specified cumulative level of purchases and/or incremental distribution sales. These rebates are recorded as a reduction of cost of distribution sales. Purchase rebates are calculated and recorded quarterly based upon our volume of purchases with specific vendors during the quarter. Point of sale rebate programs are based upon annual year-over-year sales performance on a calendar year basis and are recorded as earned, on a quarterly basis, based upon the expected level of annual achievement. Operations.Our distribution operations primarily take place within an approximate 37,250 square-foot facility in Rochester, New York and a 12,600 square-foot facility in Portland, Oregon.The Rochester location also serves as our corporate headquarters; houses our customer service, sales and administrative functions; and has a calibration service center.The Portland location also serves as a calibration service center. In fiscal year 2014, we shipped approximately 36,000 product orders in the aggregate from both locations. In addition, we have two warehouse facilities in Wisconsin that fulfill orders for scales. 6 Distribution.We distribute our productsthroughout North America and internationallyfrom our distribution centers.We maintain appropriate inventory levels in order to satisfy anticipated customer demand for prompt delivery and complete order fulfillment of their product needs.These inventory levels are managed on a daily basis with the aid of our sophisticated purchasing and stock management information system.Our automated laser bar code scanning facilitates prompt and accurate order fulfillment and freight manifesting. Backlog.Distribution orders include orders for instruments that we routinely stock in our inventory, customized products, and other products ordered less frequently, which we do not stock.Pending product shipments are primarily backorders, but also include products that are requested to be calibrated in one of our Calibration Centers of Excellence prior to shipment, orders required to be shipped complete or at a future date, and other orders awaiting final credit or management review prior to shipment. The following graph shows the quarter-end trend of pending product shipments and backorders for fiscal years 2012 through 2014: CUSTOMER SERVICE AND SUPPORT Our breadth of products and services along with our strong commitment to customer service and support enable us to satisfy our customers’ needs through convenient selection and ordering; rapid, accurate, and complete order fulfillment; and on-time delivery. Key elements of our customer service approach are our field sales team, outbound sales team, account management team, inbound sales and customer service organization.Most customer orders are placed through our customer service organization.To ensure the quality of service provided, we frequently monitor our customer service through customer surveys, call monitoring and daily statistical reports. Customers may place orders via: · Mail to Transcat, Inc., 35 Vantage Point Drive, Rochester, NY14624; · Fax at 1-800-395-0543; · Telephone at 1-800-828-1470; · Email at sales@transcat.com; or · Online at transcat.com. INFORMATION REGARDING EXPORT SALES In fiscal years 2012 through 2014, approximately 10% of our total revenue resulted from sales to customers outside the United States.Of those sales in fiscal year 2014, approximately 20% were denominated in U.S. dollars and the remaining 80% were in Canadian dollars.Our revenue is subject to the customary risks of operating in an international environment, including the potential imposition of trade or foreign exchange restrictions, tariff and other tax increases, fluctuations in exchange rates and unstable political situations, any one or more of which could have a material adverse effect on our business, cash flows, balance sheet or results of operations.See “Foreign Currency” in Item 7A of Part IIand Note 7 of our Consolidated Financial Statements in this report for further details. 7 INFORMATION SYSTEMS We utilize a turnkey enterprise software solution from Infor, Inc.called Application Plus to manage our business and operations segments.This software includes a suite of fully integrated modules to manage our business functions, including customer service, warehouse management, inventory management, financial management, customer relations management and business intelligence. This solution is a fully mature business package and has been subject to more than 20 years of refinement.During fiscal year 2013, we completed implementation of customer relationship management (“CRM”) software offered by SalesForce.com, Inc.SalesForce.com, Inc.is strategically partnered with Infor, Inc., which allowed us to fully integrate the CRM software with our Infor enterprise software. We also utilize CalTrak®, our proprietary document and asset management system, to manage documentation, workflow and customers’ assets within and amongst our calibration service centers. In addition to functioning as an internal documentation, workflow, and asset management system, CalTrak®, through CalTrak® Online, provides customers with web-based calibration cycle management service and access to documentation relating to services completed by Transcat. INTELLECTUAL PROPERTY We have federally registered trademarks for Transcat® and CalTrak®, which we consider to be of material importance to our business. The registrations for these trademarks encompass multiple classes, and the registrations are in good standing with the U.S. Patent & Trademark Office. Our CalTrak® trademark is also registered in Canada for one class with the Canada Intellectual Property Office.Our trademark registrations must be renewed at various times and we intend to renew our trademarks, as necessary, for the foreseeable future. In addition, we own www.transcat.com. As with phone numbers, we do not have and cannot acquire any property rights to an Internet address. The regulation of domain names in the United States and in other countries is also subject to change. Regulatory bodies could establish additional top-level domains, appoint additional domain name registrars or modify the requirements for holding domain names. As a result, we might not be able to maintain our domain names or obtain comparable domain names, which could harm our business. SEASONALITY We believe that our business has certain historical seasonal factors.Historically, our fiscal third and fourth quarters have been stronger than our fiscal first and second quarters due to industrial operating cycles. ENVIRONMENTAL MATTERS We believe that compliance with federal, state, or local provisions relating to the protection of the environment will not have any material effect on our capital expenditures, earnings, or competitive position. EMPLOYEES At the end of fiscal year 2014, we had 407 employees, including 6 part-time employees, compared with 412 employees, including10 part-time employees, at the end of fiscal year 2013. MANAGEMENT TEAM The following table presents certain information regarding our management team, including our executive officers and certain key employees as of March 29, 2014: Name Age Position Lee D. Rudow 49 President and Chief Executive Officer John J. Zimmer 55 Senior Vice President of Finance and Chief Financial Officer Charles P. Hadeed 64 Executive Chairman of the Board of Directors Michael P. Craig 60 Vice President of Human Resources John P. Hennessy 65 Vice President of Marketing Rainer Stellrecht 63 Vice President of Laboratory Operations Jay F. Woychick 57 Vice President of Inside Sales Scott D. Sutter 43 Vice President of Sales Robert A. Flack 44 Vice President of Business Development Derek C. Hurlburt 45 Corporate Controller 8 AVAILABLE INFORMATION We are subject to the informational requirements of the Securities Exchange Act of 1934, as amended, and, therefore, we file periodic reports, proxy statements and other information with the United States Securities and Exchange Commission (“SEC”).Such reports may be read and copied at the Public Reference Room of the SEC at treet NE, Washington, D.C. 20549.Information on the operation of the Public Reference Room may be obtained by calling the SEC at (800) SEC-0330.Additionally, the SEC maintains a website (sec.gov) that contains reports, proxy statements and other information for registrants that file electronically. We maintain a website at transcat.com.We make available, free of charge, in the Investor Relations section of our website, documents we file with or furnish to the SEC, including our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and any amendments to those reports.We make this information available as soon as reasonably practicable after we electronically file such materials with, or furnish such information to, the SEC.The other information found on our website is not part of this or any other report we file with, or furnish to, the SEC. We also post on our website our board of directors’ committee charters (audit committee, compensation committee and corporate governance and nominating committee), and Code of Ethics.Copies of such documents are available in print at no charge to any shareholder who makes a request.Such requests should be made to our corporate secretary at our corporate headquarters, 35 Vantage Point Drive, Rochester, New York 14624. 9 ITEM 1A.RISK FACTORS You should consider carefully the following risks and all other information included in this report.The risks and uncertainties described below and elsewhere in this report are not the only ones facing our business.If any of the following risks were to actually occur, our business, financial condition or results of operations would likely suffer.In that case, the trading price of our common stock could fall and you could lose all or part of your investment. We depend on manufacturers to supply inventory to our Distribution segment and rely on one vendor to supply a significant amount of our inventory purchases.If our vendor fails to provide desired products to us, increases prices, or fails to timely deliver products, our revenue and gross profit could suffer.A significant amount of our inventory purchases are made from one vendor, Fluke.Our reliance on this vendor leaves us vulnerable to having an inadequate supply of required products, price increases, late deliveries, and poor product quality.Like other distributors in our industry, we occasionally experience supplier shortages and are unable to purchase our desired volume of products.If we are unable to enter into and maintain satisfactory distribution arrangements with leading manufacturers, if we are unable to maintain an adequate supply of products, or if manufacturers do not regularly invest in, introduce to us, and/or make new products available to us for distribution, our Distribution segment sales could suffer considerably.Finally, we cannot provide any assurance that particular products, or product lines, will be available to us, or available in quantities sufficient to meet customer demand.This is of particular significance to our Distribution segment business because the products we sell are often only available from one source.Any limits to product access could materially and adversely affect our Distribution segment business. Our future success may be affected by future indebtedness.Under our revolving credit facility, as of March 29, 2014, we owed $7.6 million to our secured creditor.We may borrow additional funds in the future to support our growth and working capital needs.We are required to meet financial tests on a quarterly basis and comply with other covenants customary in secured financings.Although we believe that we will continue to comply with such covenants, if we do not remain in compliance with such covenants, our lender may demand immediate repayment of amounts outstanding.Changes in interest rates may have a significant effect on our payment obligations and operating results.Furthermore, we are dependent on credit from manufacturers of our products to fund our inventory purchases.If our debt burden increases to high levels, such manufacturers may restrict our credit.Our cash requirements will depend on numerous factors, including the rate of growth of our revenues, the timing and levels of products purchased, payment terms, and credit limits from manufacturers, the timing and level of our accounts receivable collections and our ability to manage our business profitably.Our ability to satisfy our existing obligations, whether or not under our secured credit facility, will depend upon our future operating performance, which may be impacted by prevailing economic conditions and financial, business, and other factors described in this report, many of which are beyond our control. The relatively low trading volume of our common stock may limit your ability to sell your shares.Although our shares of common stock are listed on the NASDAQ Global Market, we have historically experienced a relatively low trading volume.If our low trading volume continues in the future, holders of our shares may have difficulty selling a large number of shares of our common stock in the manner or at a price that might otherwise be attainable. If significant existing shareholders sell large numbers of shares of our common stock, our stock price could decline.The market price of our common stock could decline if a large number of our shares are sold in the public market by our existing shareholders or holders of stock options or as a result of the perception that these sales could occur.Due to the low trading volume of our common stock, the sale of a large number of shares of our common stock may significantly depress the price of our common stock. Our acquisitions or future acquisition efforts, which are important to our growth, may not be successful, which may limit our growth or adversely affect our results of operations and financial condition.Acquisitions have been an important part of ourgrowth to date.As part of our business strategy, we may make additional acquisitions of companies that could complement or expand our business, augment our market coverage, provide us with important relationships or otherwise offer us growth opportunities.If we identify an appropriate acquisition candidate, we may not be able to negotiate successfully the terms of or finance the acquisition.In addition, we cannot assure you that we will be able to integrate the operations of our acquisitions without encountering difficulties, including unanticipated costs, possible difficulty in retaining customers and supplier or manufacturing relationships, failure to retain key employees, the diversion of our management’s attention or failure to integrate our information and accounting systems.We may not realize the revenues and cost savings that we expect to achieve or that would justify the investments, and we may incur costs in excess of what we anticipate.To effectively manage our expected future growth, we must continue to successfully manage our integration of the companies that we acquire and continue to improve our operational systems, internal procedures, accounts receivable and management, financial and operational controls.If we fail in any of these areas, our business growth and results of operations could be adversely affected. Any impairment of goodwill or other intangible assets could negatively impact our results of operations.Our goodwill and other intangible assets are subject to an impairment test on an annual basis and are also tested whenever events and circumstances indicate that goodwill and/or intangible assets may be impaired.Any excess goodwill and/or indefinite-lived intangible assets value resulting from the impairment test must be written off in the period of determination.Intangible assets (other than goodwill and indefinite-lived intangible assets) are generally amortized over the useful life of such assets.In addition, from time to time, we may acquire or make an investment in a business that will require us to record goodwill based on the purchase price and the value of the acquired tangible and intangible assets.We may subsequently experience unforeseen issues with the businesses we acquire, which may adversely affect the anticipated returns of the business or value of the intangible assets and trigger an evaluation of the recoverability of the recorded goodwill and intangible assets for such business.Future determinations of significant write-offs of goodwill or intangible assets because of an impairment test or any accelerated amortization of other intangible assets could have a material negative impact on our results of operations and financial condition.We have completed our annual impairment analysis for goodwill and indefinite-lived intangible assets, in accordance with the applicable accounting guidance, and have concluded that we do not have any impairment of goodwill or other intangible assets as of March 29, 2014. 10 The financing of any future acquisitions we make may result in dilution to your stock ownership and/or could increase our leverage and our risk of defaulting on our bank debt.Our business strategy includes expansion into new markets and enhancement of our position in existing markets, including through acquisitions.In order to successfully complete targeted acquisitions, we may issue additional equity securities that could dilute your stock ownership.We may also incur additional debt if we acquire another company, which could significantly increase our leverage and our risk of default under our existing credit facility. Adverse changes in general economic conditions or uncertainty about future economic conditions could adversely affect us.We are subject to the risks arising from adverse changes in general economic market conditions.Uncertainty about future economic conditions could negatively affect our current and prospective customers causing them to delay the purchase of necessary services or test and measurement instruments.Poor economic conditions could harm our business, financial condition, operating results and cash flow. The industries in which we compete are highly competitive, and we may not be able to compete successfully. Within our Service segment, we provide calibration services and compete in an industry that is highly fragmented and is composed of companies ranging from internationally recognized and accredited corporations to non-accredited, sole proprietors, resulting in a tremendous range of service levels and capabilities.Also, within our Service segment, we provide compliance services and compete in an industry that is comprised of both small local and regional service providers and large multi-national companies who are also OEMs.Within our Service segment, some of our larger competitors may have broader service capabilities and may have greater name recognition than us.Some manufacturers of the products we sell may also offer calibration and compliance services for their products. Within our Distribution segment, we compete with numerous companies, including several major manufacturers and distributors.Most of our products are available from several sources and our customers tend to have relationships with several distributors.Competitors in the distribution industry could also obtain exclusive rights to market particular products, which we would then be unable to market.Manufacturers could also increase their efforts to sell directly to end-users and bypass distributors like us.Industry consolidation among distributors, the unavailability of products, whether due to our inability to gain access to products or interruptions in supply from manufacturers, or the emergence of new competitors could also increase competition and adversely affect our business or results of operations. In each of the industries in which we compete, some of our competitors have greater financial and other resources than we do, which could allow them to compete more successfully. In the future, we may be unable to compete successfully and competitive pressures may reduce our sales. Our Service segment has a high concentration of customers in the Pharmaceutical and other FDA-regulated and Industrial Manufacturing Industries. Most of our Service segment customers operate in the pharmaceutical and other FDA-regulated or industrial manufacturing industries.This concentration of our customer base affects our overall risk profile, since a significant portion of our customers will be similarly affected by changes in economic, political, regulatory, and other industry conditions. We anticipate that our Service segment will continue to grow and comprise a greater percentage of our total revenue, which will increase our exposure to fluctuations in the pharmaceutical and other FDA-regulated or industrial manufacturing industries.An abrupt or unforeseen change in conditions in these industries could adversely affect customer demand for our services, which could have a material adverse affect on our financial results. We rely on our CalTrak®, Application Plus and other management information systems for inventory management, distribution, workflow, accounting and other functions.If our CalTrak®, Application Plus and other management information systems fail to adequately perform these functions, experience an interruption in their operation or a security breach, our business and results of operations could be adversely affected.The efficient operation of our business depends on our management information systems.We rely on our CalTrak®, Application Plus and other management information systems to effectively manage accounting and financial functions, customer service, warehouse management, order entry, order fulfillment, inventory replenishment, documentation, asset management, and workflow.Our management information systems are vulnerable to damage or interruption from computer viruses or hackers, natural or man-made disasters, vandalism, terrorist attacks, power loss, or other computer systems, internet, telecommunications or data network failures.Any such interruptions to our management information systems could disrupt our business and could result in decreased revenues, increased overhead costs, excess inventory and product shortages, causing our business and results of operations to suffer.In addition, our management information systems are vulnerable to security breaches. Our security measures or those of our third-party service providers may fail to detect or prevent such security breaches.Security breaches could result in the unauthorized publication of our confidential business or proprietary information, the unauthorized release of customer, vendor, or employee data and payment information, the violation of privacy or other laws, and the exposure to litigation, any of which could harm our business and results of operations. 11 If we fail to attract qualified personnel, we may not be able to achieve our stated corporate objectives.Our ability to manage our anticipated growth, if realized, effectively depends on our ability to attract and retain highly qualified executive officers and technical personnel.If we fail to attract and retain qualified individuals, we will not be able to achieve our stated corporate objectives. Our revenue depends on retaining capable sales personnel and highly-skilled service technicians as well as maintaining existing relationships with key customers, key vendors and manufacturers of the products that we distribute.Our future operating results depend on our ability to maintain satisfactory relationships with qualified sales personnel and skilled service techniciansas well as key customers, vendors and manufacturers who appreciate the value of our services.If we fail to maintain our existing relationships with such persons or fail to acquire relationships with such key persons in the future, our business and results of operations may be adversely affected. Our future success is substantially dependent upon our senior management.Our future success is substantially dependent upon the efforts and abilities of members of our existing senior management.Competition for senior management is intense, and we may not be successful in attracting and retaining key personnel, the inability of which could have an adverse effect on our business and results of operations. Tax legislation initiatives could adversely affect the Company’s net earnings and tax liabilities.We are subject to the tax laws and regulations of the United States federal, state and local governments, as well as foreign jurisdictions.From time to time, various legislative initiatives may be proposed that could adversely affect our tax positions.There can be no assurance that our effective tax rate will not be adversely affected by these initiatives.In addition, tax laws and regulations are extremely complex and subject to varying interpretations.Although we believe that our historical tax positions are sound and consistent with applicable laws, regulations and existing precedent, there can be no assurance that our tax positions will not be challenged by relevant tax authorities or that we would be successful in any such challenge. As a "smaller reporting company" we are not required to comply with the auditor attestation requirement under Section 404(b) of the Sarbanes-Oxley Act, which may cause investors to have less confidence in our internal control over financial reporting.The auditor attestation requirement under Section 404(b) of the Sarbanes-Oxley Act provides that a public company's independent auditor must attest to and report on management's internal control over financial reporting.Because we qualify as a "smaller reporting company" under the applicable SEC regulation, we are not required to comply with the auditor attestation requirement. The lack of an auditor attestation concerning management's internal control over financial reporting may cause investors to have less confidence in our internal control over financial reporting and increases the risk that any material weakness or other deficiencies in our internal controls will not be detected. We expect that our quarterly results of operations will fluctuate. Such fluctuation could cause our stock price to decline.A large portion of our expenses for our Service segment, including expenses for facilities, equipment and personnel are relatively fixed.Accordingly, if revenues decline or do not grow as we anticipate, we may not be able to correspondingly reduce our operating expenses in any particular quarter.Our quarterly revenues and operating results have fluctuated in the past and are likely to do so in the future.Factors such as fluctuations in industrial demand for products we sell, services we provide, and in which we operate, could cause our revenues and operating results to fluctuate.If our operating results in some quarters fail to meet the expectations of stock market analysts and investors, our stock price may decline. Changes in accounting standards, legal requirements and the NASDAQ stock market listing standards, or our ability to comply with any existing requirements or standards, could adversely affect our operating results.Extensive reforms relating to public company financial reporting, corporate governance and ethics, The NASDAQ Stock Market listing standards and oversight of the accounting profession have been implemented over the past several years and continue to evolve.Compliance with these rules, regulations and standards that have resulted from such reforms has increased our accounting and legal costs and has required significant management time and attention.In the event that additional rules, regulations or standards are implemented or any of the existing rules, regulations or standards to which we are subject undergoes additional material modification, we could be forced to spend significant financial and management resources to ensure our continued compliance, which could have an adverse effect on our results of operations.In addition, although we believe we are in full compliance with all such existing rules, regulations and standards, should we be or become unable to comply with any of such rules, regulations and standards, as they presently exist or as they may exist in the future, our results of operations could be adversely effected and the market price of our common stock could decline. Our stock price may be volatile. The stock market, from time to time, has experienced significant price and volume fluctuations that are both related and unrelated to the operating performance of companies. As our stock may be affected by market volatility, and by our own performance, the following factors, among others, may have a significant effect on the market price of our common stock: · Developments in our relationships with current or future manufacturers of products we distribute; · Announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures or capital commitments; · Litigation or governmental proceedings or announcements involving us or our industry; · Economic and other external factors, such as disasters or other crises; · Sales of our common stock or other securities in the open market; · Repurchases of our common stock on the open market or in privately-negotiated transactions; · Period-to-period fluctuations in our operating results; and · Our ability to satisfy our debt obligations. 12 ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES The following table presents our leased properties as of March 29, 2014: Approximate Property Location Square Footage Corporate Headquarters, Distribution Center and Calibration Service Center Rochester, NY Calibration Service Center Anaheim, CA Calibration Service Center Boston, MA Calibration Service Center Burlington, ON Calibration Service Center Charlotte, NC Calibration Service Center Cherry Hill, NJ Calibration Service Center Dayton, OH Calibration Service Center Denver, CO Calibration Service Center Houston, TX Calibration Service Center (1) Lincoln, MT Calibration Service Center Montreal, QC Calibration Service Center Nashville, TN Calibration Service Center Ottawa, ON Calibration Service Center Tempe, AZ Calibration Service Center and Distribution Center Portland, OR Calibration Service Center San Juan, PR Calibration Service Center St. Louis, MO United Scale & Engineering: Service Center Green Bay, WI Service Center and Warehouse Madison, WI Service Center and Warehouse Milwaukee, WI Property owned by the Company We believe that our properties are in good condition, are well maintained, and are generally suitable and adequate to carry on our business in its current form. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 13 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded on the NASDAQ Global Market under the symbol “TRNS.”As of June 23, 2014, we had approximately541 shareholders of record. PRICE RANGE OF COMMON STOCK The following table presents, on a per share basis, for the periods indicated, the high and low reported sales prices of our common stock as reported on the NASDAQ Global Market for each quarterly period in fiscal years 2014 and 2013: First Second Third Fourth Quarter Quarter Quarter Quarter Fiscal Year 2014: High $ Low $ Fiscal Year 2013: High $ Low $ DIVIDENDS We have not declared any cash dividends since our inception and have no current plans to pay any dividends in the foreseeable future. ISSUER PURCHASES OF EQUITY SECURITIES (a) (b) (c) (d) Date Total Number of Shares Purchased Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs (1) Maximum Number (or Approximate Dollar Value) of Shares that May Yet Be Purchased Under the Plans or Programs (1) February 17, 2014 6,283 (2) $9.20 (2) - - We have an Executive Officer and Director Share Repurchase Plan (the “Plan”), which allows us to repurchase shares of our common stock from certain of our executive officers and directors, subject to certain conditions and limitations. The purchase price is determined by the weighted average closing price per share of our common stock on the NASDAQ Global Market over the twenty (20) trading days following our acceptance of the repurchase request and may not be more than 15% higher than the closing price on the last day of the twenty (20) trading day period. We may purchase shares of our common stock pursuant to the Plan on a continuous basis, but we may not expend more than $1.0 million in any fiscal year to repurchase the shares. Our board of directors may terminate the Plan at any time. No shares were repurchased under the Plan in the fourth quarter of fiscal year 2014. These shares were repurchased from a director of the Companyin accordance with the Transcat, Inc. 2003 Incentive Plan andin connection with the exercise of an option where the exercise price was paid with common stockthat the director otherwise owned. 14 ITEM 6.SELECTED FINANCIAL DATA The following table provides selected financial data for fiscal year 2014 and the previous four fiscal years (in thousands, except per share data).Certain reclassifications of financial information for prior fiscal years have been made to conform to the presentation for the current fiscal year. For the Fiscal Years Ended March 29, March 30, March 31, March 26, March 28, Statements of Income Data: Total Revenue $ Total Cost of Revenue Gross Profit Operating Expenses Operating Income Interest and Other Expense, net 98 Income Before Income Taxes Provision for Income Taxes Net Income $ Share Data: Basic Earnings Per Share $ Basic Average Shares Outstanding Diluted Earnings Per Share $ Diluted Average Shares Outstanding Closing Price Per Share $ As of or for the Fiscal Years Ended March 29, March 30, March 31, March 26, March 28, Balance Sheets and Working Capital Data: Inventory, net $ Property and Equipment, net Goodwill and Intangible Assets, net Total Assets Depreciation and Amortization Capital Expenditures Long-Term Debt Shareholders' Equity ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Operational Overview.We are a leading provider of accredited calibration, repair, inspection and compliance services and a distributor of professional grade handheld test, measurement and control instrumentation. We operate our business through two reportable business segments, Service and Distribution, which offer a range of services and products to the same customer base. Our strength in our Service segment is based upon the wide range of disciplines and the investment in quality systems that are required in our targeted market segments.Our services range from the calibration and repair of a single unit to managing a customer’s entire calibration program.We believe our Service segment offers an opportunity for long-term growth and the potential for continuing revenue from established customers with regular calibration cycles and recurring compliance services requirements. 15 In our Distribution segment, our Master Catalog is widely recognized by both original equipment manufacturers and customers as the ultimate source for test and measurement instruments.Additionally, because we specialize in professional grade handheld test and measurement instruments, as opposed to a wide array of industrial products, our sales and customer service personnel can provide value-added technical assistance to our customers to aid them in determining what product best meets their particular application requirements. Sales in our Distribution segment can be heavily impacted by changes in the economic environment.As customers increase or decrease capital and discretionary spending, our Distribution sales will typically be directly impacted.The majority of our products are not consumables, but are purchased as replacements, upgrades, or for expansion of manufacturing and research and development facilities.Year-over-year sales growth in any one quarter can be impacted by a number of factors including the addition of new product offerings or channels of distribution. We evaluateour performancein both of our business segments against a trailing twelve month trend, and not by analyzing any single quarter. Financial Overview.In evaluating our results for fiscal year 2014, the following factors should be taken into account: · Fiscal year 2014 operating results include a full year of operations from Anacor and Cal-Matrix. · Fiscal year 2013 operating results included those of Anacor and Cal-Matrix from their dates of acquisition on July 16, 2012 and January 25, 2013, respectively. Total revenue for fiscal year 2014 was $118.5 million, a 5.5% increase compared with total revenue of $112.3 million for fiscal year 2013.Service revenue increased 18.5% to $48.2 million, or 40.7% of total revenue, in fiscal year 2014.Of our Service revenue in fiscal year 2014, 83.0% was generated by our Calibration Centers of Excellence while 14.9% was generated through subcontracted third party vendors, compared with 82.1.% and 15.5%, respectively, in fiscal year 2013.The balance of Service revenue was associated with other charges. Distribution sales decreased 1.8% to $70.3 million, or 59.3% of total revenue, in fiscal year 2014. Sales to domestic customers comprised 91.0% of total Distribution sales in fiscal year 2014, while 6.0% were to Canadian customers and 3.0% were to customers in other international markets. Gross margin for fiscal year 2014 was 25.1%, a 70 basis point increase compared with gross margin of 24.4% in fiscal year 2013. Service gross margin increased to 26.6% in fiscal year 2014 compared with 25.3% in fiscal year 2013, while Distribution gross margin increased to 24.1% in fiscal year 2014 compared with 23.9% in fiscal year 2013. Operating expenses were $23.1 million, or 19.4% of total revenue, in fiscal year 2014 compared with $21.5 million, or 19.1% of total revenue, in fiscal year 2013. Operating income was $6.7 million in fiscal year 2014 compared with $5.9 million in fiscal year 2013. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The following is a summary of our most critical accounting policies.See Note 1 of our Consolidated Financial Statements for a complete discussion of the significant accounting policies and methods used in the preparation of our Consolidated Financial Statements. Use of Estimates.The preparation of our Consolidated Financial Statements in accordance with accounting principles generally accepted in the United States requires that we make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Significant estimates and assumptions are used for, but not limited to, allowance for doubtful accounts and returns, inventory reserves, probability of achievement for performance-based restricted stock units, fair value of stock options, depreciable lives of fixed assets and estimated lives of our major catalogs and intangible assets.Future events and their effects cannot be predicted with certainty; accordingly, our accounting estimates require the exercise of judgment.The accounting estimates used in the preparation of our Consolidated Financial Statements will change as new events occur, as more experience is acquired, as additional information is obtained, and as our operating environment changes.Actual results could differ from those estimates.Such changes and refinements in estimation methodologies are reflected in reported results of operations in the period in which the changes are made and, if material, their effects are disclosed in the Notes to our Consolidated Financial Statements. 16 Accounts Receivable.Accounts receivable represent amounts due from customers in the ordinary course of business.These amounts are recorded net of the allowance for doubtful accounts and returns in the Consolidated Balance Sheets.The allowance for doubtful accounts is based upon the expected collectability of accounts receivable.We apply a specific formula to our accounts receivable aging, which may be adjusted on a specific account basis where the formula may not appropriately reserve for loss exposure.After all attempts to collect a receivable have failed, the receivable is written-off against the allowance for doubtful accounts.The returns reserve is calculated based upon the historical rate of returns applied to revenues over a specific timeframe.The returns reserve will increase or decrease as a result of changes in the level of revenues and/or the historical rate of returns. Inventory.Inventory consists of products purchased for resale and is valued at the lower of cost or market.Costs are determined using the average cost method of inventory valuation.Inventory is reduced by a reserve for items not saleable at or above cost by applying a specific loss factor, based on historical experience, to specific categories of our inventory.We evaluate the adequacy of the reserve on a quarterly basis. Property and Equipment, Depreciation and Amortization.Property and equipment are stated at cost.Depreciation and amortization are computed primarily under the straight-line method over the following estimated useful lives: Years Machinery, Equipment, and Software 2 – 15 Furniture and Fixtures 3 – 10 Leasehold Improvements 2 – 10 Buildings 39 Property and equipment determined to have no value are written off at their then remaining net book value.We capitalize certain costs incurred in the procurement and development of computer software used for internal purposes.Leasehold improvements are amortized under the straight-line method over the estimated useful life or the lease term, whichever is shorter.Maintenance and repairs are expensed as incurred.See Note 2 of our Consolidated Financial Statements for further information. Goodwill and Intangible Assets.Goodwill represents costs in excess of fair values assigned to the underlying net assets of an acquired business.Other intangible assets, namely customer base and covenants not to compete, represent an allocation of purchase price to identifiable intangible assets of an acquired business.We estimate the fair value of our reporting units using the fair market value measurement requirement. We test goodwill for impairment on an annual basis, or immediately if conditions indicate that such impairment could exist.Other intangible assets are evaluated for impairment when events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable.We have determined that no impairment was indicated as of March 29, 2014 and March 30, 2013. Catalog Costs.We capitalize the cost of each Master Catalog mailed and amortize the cost over the respective catalog’s estimated productive life.We review response results from catalog mailings on a continuous basis; and if warranted, modify the period over which costs are recognized.We amortize the cost of each Master Catalog over an eighteen month period and amortize the cost of each catalog supplement over a three month period. Deferred Taxes.We account for certain income and expense items differently for financial reporting purposes than for income tax reporting purposes.Deferred taxes are provided in recognition of these temporary differences.If necessary, a valuation allowance on deferred tax assets is provided for items for which it is more likely than not that the benefit of such items will not be realized based on an assessment of both positive and negative evidence.See “Taxes” below and Note 4 of our Consolidated Financial Statements for further details. Stock-Based Compensation.We measure the cost of services received in exchange for all equity awards granted, including stock options and restricted stock units, based on the fair market value of the award as of the grant date.We record compensation cost related to unvested equity awards by recognizing, on a straight line basis, the unamortized grant date fair value over the remaining service period of each award.Excess tax benefits from the exercise of equity awards are presented in the Consolidated Statements of Cash Flows as a financing activity.Excess tax benefits are realized benefits from tax deductions for exercised awards in excess of the deferred tax asset attributable to stock-based compensation costs for such awards.We did not capitalize any stock-based compensation costs as part of an asset.We estimate forfeiture rates based on our historical experience. 17 We grant performance-based restricted stock units as a primary component of executive compensation.The units generally vest following the third fiscal year from the date of grant subject to certain cumulative diluted earnings per share growth targets over the eligible period.Compensation cost ultimately recognized for these performance-based restricted stock units will equal the grant-date fair market value of the unit that coincides with the actual outcome of the performance conditions.On an interim basis, we record compensation cost based on an assessment of the probability of achieving the performance conditions. Stock options generally vest over a period of up to four years, using either a graded schedule or on a straight-line basis, and expire ten years from the date of grant.The expense relating to options is recognized on a straight-line basis over the requisite service period for the entire award. See Note 6 of our Consolidated Financial Statements for further disclosure regarding our stock-based compensation. Revenue Recognition.Distribution sales are recorded when an order’s title and risk of loss transfers to the customer.We recognize the majority of our Service revenue based upon when the calibration or other activity is performed and then shipped and/or delivered to the customer.Some of our Service revenue is generated from managing customers’ calibration programs in which we recognize revenue in equal amounts at fixed intervals.We generally invoice our customers for freight, shipping, and handling charges.Provisions for customer returns are provided for in the period the related revenues are recorded based upon historical data. Off-Balance Sheet Arrangements.We do not maintain any off-balance sheet arrangements. Reclassification of Amounts.Certain reclassifications of financial information for prior fiscal years have been made to conform to the presentation for the current fiscal year.In addition, certain reclassifications of financial information for prior fiscal quarters have been made to conform to the presentation for the current fiscal quarters. RESULTS OF OPERATIONS The following table sets forth, for fiscal years 2014 and 2013, the components of our Consolidated Statements of Income. FY 2014 FY 2013 Gross Profit Percentage: Distribution Gross Profit % % Service Gross Profit % % Total Gross Profit % % As a Percentage of Total Revenue: Distribution Sales % % Service Revenue % % Total Revenue % % Selling, Marketing and Warehouse Expenses % % Administrative Expenses % % Total Operating Expenses % % Operating Income % % Interest and Other Expense, net % % Income Before Income Taxes % % Provision for Income Taxes % % Net Income % % 18 FISCAL YEAR ENDED MARCH 29, 2, 2013 (dollars in thousands): Revenue: For the Years Ended March 29, March 30, Change $ % Revenue: Distribution $ $ $ ) %) Service % Total $ $ $ % Total revenue increased $6.2 million, or 5.5%, from fiscal year 2013 to fiscal year 2014. Service revenue, which accounted for 40.7% and 36.2% of our total revenue in fiscal years 2014 and 2013, respectively, increased 18.5% from fiscal year 2013 to fiscal year 2014.This increase was due to business acquisitions and organic growth. Organic revenue growth was experienced across all the key industries that we serve and was driven by strong retention of existing customers as well as the expansion of our customer base resulting from business development activities. Our fiscal years 2014 and 2013 Service revenue growth in relation to prior fiscal year quarter comparisons, were as follows: FY 2014 FY 2013 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Service Revenue Growth % Within any year, while we add new customers, we also have customers from the prior year whose service orders may not repeat for any number of factors.Among those factors are variations in the timing of periodic calibrations and other services, customer capital expenditures and customer outsourcing decisions.Because the timing of Service segment orders can vary on a quarter-to-quarter basis, we believe a trailing twelve month trend provides a better indication of the progress of this segment.The following table presents the Service revenue for the trailing twelve months for each quarter in fiscal years 2014 and 2013: FY 2014 FY 2013 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Service Revenue for Trailing Twelve Months $ Within the calibration industry, there is a broad array of measurement disciplines making it costly and inefficient for any one provider to invest the needed capital for facilities, equipment and uniquely trained personnel necessary to address all measurement disciplines with in-house calibration capabilities.Our strategy has been to focus our investments in the core electrical, temperature, pressure and dimensional disciplines.Accordingly, over the long-term, we expect to outsource 15% to 20% of Service revenue to third party vendors for calibration beyond our chosen scope of capabilities.During any individual quarter, we could fluctuate beyond these percentages.We continually evaluate our outsourcing needs and make capital investments, as deemed necessary, to add more in-house capabilities and reduce the need for third party vendors.The following table presents the source of our Service revenue and the percentage of Service revenue derived from each source for each quarter during fiscal years 2014 and 2013: FY 2014 FY 2013 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Percent of Service Revenue: Depot/Onsite % Outsourced % Freight Billed to Customers % 19 Our Distribution sales accounted for 59.3% and 63.8% of our total revenue in fiscal years 2014 and 2013, respectively.Year-over-year, Distribution sales decreased $1.3 million, or 1.8%.This decline was primarily due to reduced sales to the challenged wind energy industry.Our fiscal years 2014 and 2013 Distribution sales (decline) growth in relation to prior fiscal year quarter comparisons were as follows: FY 2014 FY 2013 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Distribution Sales (Decline) Growth %) %) % % %) % %) %) Distribution sales per business day decreased slightly to $280 thousand in fiscal year 2014, compared with $287 thousand in fiscal year 2013. Our Distribution sales per business day for each fiscal quarter during the fiscal years 2014 and 2013 are as follows: FY 2014 FY 2013 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Distribution Sales Per Business Day $ Distribution orders include orders for instruments that we routinely stock in our inventory, customized products, and other products ordered less frequently, which we do not stock.Pending product shipments are primarily backorders, but also include products that are requested to be calibrated in our service centers prior to shipment, orders required to be shipped complete or at a future date, and other orders awaiting final credit or management review prior to shipment.Our total pending product shipments decreased $0.5 million, or 17.3%, at the end of fiscal year 2014 compared to the balance at the end of fiscal year 2013. Reduced backorders was the primary driver of this year-over-year decrease.Variations in pending product shipments can be impacted by several factors, including the timing product orders are placed in relation to the end of the fiscal period, specialized product orders that are not stocked, or production issues experienced by manufacturers.The following table presents the percentage of total pending product shipments that were backorders at the end of each quarter in fiscal years 2014 and 2013 and our historical trend of total pending product shipments: FY 2014 FY 2013 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Total Pending Product Shipments $ % of Pending Product Shipments that are Backorders % Gross Profit: For the Years Ended March 29, March 30, Change $ % Gross Profit Service $ $ $ % Distribution ) %) Total $ $ $ % Total gross profit in fiscal year 2014 increased by $2.4 million, or 8.7%, from fiscal year 2013.As a percentage of total revenue, total gross margin increased 70 basis points over the same time period. Service gross profit increased $2.5 million, or 24.5%, from fiscal year 2013 to fiscal year 2014.Service gross margin increased 130 basis points from fiscal year 2013 to fiscal year 2014, primarily due to increased revenue combined with continued cost control.Our annual and quarterly Service gross margins are a function of several factors.Our organic Service revenue growth provides incremental gross margin growth by leveraging the relatively fixed cost structure of this segment.Service revenue growth from our recent business acquisitions, while providing a base for future organic revenue growth, may moderate or reduce our gross margins as we acquire additional fixed costs.The following table presents the quarterly historical trend of our Service gross margin as a percent of Service revenue: FY 2014 FY 2013 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Service Gross Margin % We evaluate Distribution gross profit from two perspectives.Channel gross profit includes net sales less the direct cost of inventory sold.Our Distribution gross profit includes channel gross profit as well as the impact of vendor rebates, cooperative advertising income, freight billed to customers, freight expenses and direct shipping costs.In general, our Distribution gross margin can vary based upon the mix of products sold, price discounting, and the timing of periodic vendor rebates and cooperative advertising income received from suppliers. 20 Total Distribution gross margin in fiscal year 2014 was 24.1%, a 20 basis point improvement when compared with 23.9% in fiscal year 2013.Distribution gross profit decreased $0.1 million in fiscal year 2014 compared to fiscal year 2013. The decrease resulted from lower sales volume and increased price discounts extended to customers, partially offset by increases in vendor rebates and cooperative advertising income.The following table presents the quarterly historical trend of our Distribution gross profit as a percent of Distribution sales: FY 2014 FY 2013 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Channel Gross Margin (1) % Total Distribution Gross Margin (2) % Channel gross margin is calculated as net sales less purchase costs divided by net sales. Includes vendor rebates, cooperative advertising income, freight billed to customers, freight expenses, and direct shipping costs. Operating Expenses: For the Years Ended March 29, March 30, Change $ % Operating Expenses: Selling, Marketing and Warehouse $ $ $ % Administrative % Total $ $ $ % Operating expenses increased $1.6 million, or 7.6%, from fiscal year 2013 to fiscal year 2014.As a percentage of total revenue, operating expenses increased from 19.1% in fiscal year 2013 to 19.4% in fiscal year 2014, reflecting business development investments to drive organic growth within our Service segment and increased performance based compensation. Taxes: For the Years Ended March 29, March 30, Change $ % Provision for Income Taxes $ $ $ % Our effective tax rates for fiscal years 2014 and 2013 were 38.2% and 35.2%, respectively.The increase largely reflects a change in the mix of taxable income between the U.S. and Canada. LIQUIDITY AND CAPITAL RESOURCES Through our credit agreement (the “Credit Agreement”), which matures in September 2015, we have a revolving credit facility in the amount of $20.0 million (the “Revolving Credit Facility”).As of March 29, 2014, $7.6 million was outstanding under the Revolving Credit Facility and included in long-term debt on the Consolidated Balance Sheet. The Credit Agreement has certain covenants with which we have to comply, including a fixed charge ratio covenant and a leverage ratio covenant.On October 4, 2013, we repurchased 0.7 million shares of our common stock for $5.6 million.This repurchase was funded by a borrowing from our Revolving Credit Facility.In conjunction with this borrowing, we obtained from our bank a letter allowing the repurchase to be excluded from certain financial covenant provisions under the Credit Agreement.As a result, we were in compliance with all loan covenants and requirements throughout fiscal year 2014. We believe that amounts available under our Revolving Credit Facility and our cash on hand are sufficient to satisfy our expected working capital and capital expenditure needs as well as our lease commitments for the foreseeable future. 21 Cash Flows.The following table is a summary of our Consolidated Statements of Cash Flows (dollars in thousands): For the Years Ended March 29, March 30, Cash Provided by (Used in): Operating Activities $ $ Investing Activities ) ) Financing Activities ) Operating Activities:Cash provided by operating activities for fiscal year 2014 was $7.6 million compared to $5.2 million in fiscal year 2013.Significant working capital fluctuations were as follows: · Receivables:We continue to generate positive operating cash flows and maintain strong collections on our accounts receivable.The following table illustrates our days sales outstanding from fiscal year 2013 to fiscal year 2014: March 29, March 30, Net Sales, for the last two fiscal months $ $ Accounts Receivable, net $ $ Days Sales Outstanding 41 40 · Inventory/Accounts Payable: Our inventory balance at March 29, 2014 was $6.2 million, a decrease of $0.6 million when compared to $6.8 million on-hand at March 30, 2013.Our inventory strategy includes making appropriate larger quantity, high dollar purchases from key manufacturers for various reasons, including maximizing on-hand availability of key products, reducing backorders for those products with long lead times and optimizing vendor volume discounts.As a result, inventory levels from quarter-to-quarter will vary based on the timing of these larger orders in relation to the quarter-end.In general, our accounts payable balance increases or decreases as a result of timing of vendor payments for inventory receipts. However, this correlation may vary at a quarter-end due to the timing of vendor payments for inventory receipts and inventory shipped directly to customers, as well as the timing of Distribution sales. · Accrued Compensation and Other Liabilities: Accrued Compensation and Other Liabilities include, among other things, amounts to be paid to employees for profit sharing and performance-based management bonuses.At the end of any particular period, the amounts accrued for profit sharing and performance-based management bonuses may vary due to many factors including, but not limited to, changes in expected performance levels, the performance measurement period, and timing of payments to employees. During fiscal year 2013, $1.3 million was paid for performance-based management bonuses and $0.6 was paid for profit sharing, compared with $0.5 million paid for performance-based management bonuses and no payments for profit sharing in fiscal year 2014. Investing Activities: During fiscal year 2014, we invested $2.0 million in capital expenditures, compared with $2.7 million in fiscal year 2013, primarilyon additional Service segment capabilities and development of customer facing software.In addition, during fiscal year 2014, we received $0.2 million from the sale of property and equipment.During fiscal year 2013, we invested $7.0 million in business acquisitions. Financing Activities: During fiscal year 2014, we used $6.6 million for financing activities, including $6.5 million to repurchase shares of common stock.During fiscal year 2013, we received $4.8 million in cash from financing activities, including $4.7 million from our revolving line of credit and $0.1 million from the net issuance of common stock. 22 Contractual Obligations and Commercial Commitments.The table below contains aggregated information about future payments related to contractual obligations and commercial commitments such as debt and lease agreements (in millions): Payments Due By Period Less Than 1 Year 1-3 Years 3-5 Years More Than 5 Years Total Revolving Line of Credit (1) $
